By the Court, Marcy, J.
The peculiar circumstances of this case might lead to difficulties and embarrassments. The purchaser, who is the assignee of the judgment, intimating his intention to have bid for the property sold a sufficient amount to pay and satisfy his judgment, in case a redemption was sought by the defendant or a junior judgment creditor ; and having, in fact, bid for the same a sum sufficiently great to effect that object, is entitled to have bis rights placed beyond the reach of controversy. The embarrassments which exist in the case grow out of the agreement with the defendant respecting the application of the proceeds of the sale to the satisfaction of the mortgage. We perceive no objections to granting the motion, which is accordingly granted, and a new sale ordered at the expense of the assignee of the judg *262ment, he stipulating at a future sale to bid at least the sum of $218 29, the sum heretofore bid over and above the amount of the mortgage.